DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “a projection plane of the through hole in one heat exchange unit does not overlap the through hole in another heat exchange unit as seen from a direction of a flow passage for the second fluid” in ll. 9-10 is indefinite, in context, since it cannot be discerned what constitutes the projection plane. Is the projection plane a reference plane that intersects a through hole and if so does that mean that the projection plane cannot intersect any other through hole? For Examination purposes and in accordance with the specification and drawings, “a projection plane of the through hole in one heat exchange unit does not overlap the through hole in another heat exchange unit as seen from a direction of a flow passage for the second fluid” will be interpreted as –a projection axis of the through hole in one heat exchange unit does not overlap any through hole in an adjacent and contacting heat exchange unit as seen from a direction of a flow passage for the second fluid --.
substantially constant” in claim 1 is a relative term which renders the claim indefinite. The term “substantially constant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, is “substantially constant” meant to describe manufacturing tolerances or small projections from the plate surface. Further clarification is required.
Regarding Claim 1, the limitation “a second heat exchange unit” in ll. 19 is indefinite, in context, since it cannot be discerned how the “second heat exchange unit” contains the planar portion-equipped heat exchange unit, wherein the aforementioned units are claimed to be distinct. Is the “second heat exchange unit” a larger unit of possibly a combination of units? For Examination purposes and in accordance with the specification and drawings, “a second heat exchange unit” will be interpreted as being a combination of units or a third unit.
The term “substantially rectangular shape” in claim 5 is a relative term which renders the claim indefinite. The term “substantially rectangular shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, is “substantially rectangular shape” meant to describe a rectangle with rounded corners or similar shapes. For Examination purposes and in accordance with the specification and drawings, “substantially rectangular shape” will be interpreted as being a rectangular shape.
Regarding Claim 5, the limitation “vertex” in ll. 5 is indefinite, in context, since it cannot be discerned how the opening has a vertex or rather how the empty space vertex” will be interpreted as being a portion of the plate that borders the through hole.
Regarding Claim 5, the limitation “at least one vertex protrudes to the projection plane” in ll. 5 is indefinite, in context, since it cannot be discerned how a vertex is created within the through hole that is aligned in the projection plane. The through hole contains the projection plane, thereby having a removal of material and incapable of having a vertex or a portion of the plate. For Examination purposes and in accordance with the specification and drawings, “at least one vertex protrudes to the projection plane” will be interpreted as -- at least one vertex protrudes to the projection plane--.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US PG Pub. 20170184350) hereinafter referred to as Choi.
[AltContent: textbox (Planar Portion-Equipped Heat Exchange Unit)][AltContent: textbox (Height Varying Portion)]
[AltContent: arrow]
[AltContent: arrow]

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Height Varying Portion-Equipped Heat Exchange Unit)][AltContent: arrow][AltContent: textbox (Second Heat Exchange Unit)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    332
    733
    media_image1.png
    Greyscale

[AltContent: textbox (Planar Portion)][AltContent: textbox (Projection Plane)]

Choi Figure 3

Regarding Claim 1, as best understood, Choi discloses a plate-type heat exchanger (200) comprising a plurality of heat exchange units (210) stacked on each other, wherein each heat exchange unit is configured to exchange heat between a first fluid flowing inside the heat exchange unit (water flowing through the plates as shown in figure 9) and a second fluid flowing outside the heat exchange unit (exhaust gas flowing through holes (221)), 

adjacent heat exchange units are disposed in such a manner that a projection plane of the through hole in one heat exchange unit does not overlap the through hole in another heat exchange unit as seen from a direction of a flow passage for the second fluid (shown in figure 3, wherein the exhaust flow is staggered),
 the plurality of heat exchange units includes: 
a height varying portion-equipped heat exchange unit (shown in annotated figure 3) having, on the projection plane, a height varying portion varying a height of a flow passage for the first fluid (shown in annotated figure 3, wherein the flow passages for the exhaust are formed by embossing the respective plate thereby forming a constriction or a height varying portion in the first flow path); and 
a planar portion-equipped heat exchange unit (shown in annotated figure 3) having, on the projection plane, a planar portion making the height of the flow passage for the first fluid substantially constant (shown in annotated figure 3, wherein the planar portion does not contain a hole for the exhaust gas), and 
at least a second heat exchange unit (shown in annotated figure 3) that is adjacent to and located on a downstream side of a most upstream heat exchange unit located on a most upstream side of the flow passage for the second fluid (shown in 
Regarding Claim 2, Choi further discloses the most upstream heat exchange unit includes the planar portion-equipped heat exchange unit (shown in annotated figure 3).
Regarding Claim 3, Choi further discloses the planar portion is formed on the projection plane in a region except for a peripheral region of the planar portion-equipped heat exchange unit (shown in annotated figure 3).


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US PG Pub. 20170184350).


[AltContent: arrow][AltContent: textbox (Most Upstream 
Heat Exchange Unit)][AltContent: arrow][AltContent: textbox (Second Heat Exchange Unit)]
    PNG
    media_image2.png
    304
    775
    media_image2.png
    Greyscale

Choi Figure 9
Regarding Claim 4, although Choi further discloses the second heat exchange unit (shown in annotated figure 3 and annotated figure 9) and the most upstream heat exchange unit (shown in annotated figure 9, being the bottom most heat exchange unit) are connected in series (shown in Choi figure 9), Choi fails to disclose the first fluid passes inside the second heat exchange unit and the most upstream heat exchange unit in this order.
Regarding Claim 4, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 4 fails to further limit the the first fluid passes inside the second heat exchange unit and the most upstream heat exchange unit in this order”, the invention as taught by Choi is deemed fully capable of performing such function. Choi comprises a heat exchanger with a first fluid flow path going from the lower units to the upper units which is capable of having a first fluid flow path that flows from the top of the heat exchanger to the bottom of the heat exchanger. Therefore, the claim limitations are met by Choi.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US PG Pub. 20170184350) as applied in Claims 1-3 above and in further view of Sugito et al. (US PG Pub. 20030037908), hereinafter referred to as Sugito.
Regarding Claim 5, although Choi further discloses the through hole of the planar portion-equipped heat exchange unit has a shape (elongated holes shown in figure 4), and the through hole having the shape is arranged in such a manner that at least one vertex protrudes to the projection plane (shown in annotated figure 3, wherein the through holes (221) are formed having a periphery that is a portion of the plate), Choi fails to disclose substantially rectangular through holes.
Sugito, also drawn to a heat exchanger, teaches substantially rectangular through holes (“the first openings 5 in the first embodiment are formed into the elongated hole-like configuration (refer to FIG. 5), first openings 5 in this third embodiment will be formed into a group of opening holes which is constituted by a number of circular holes 5a (alternatively, a number of rectangular holes may be used)” ¶ [132]”. 
a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting elongated through holes for carrying fluid through a heat exchanger with rectangular through holes for carrying fluid through a heat exchanger; further the prior art to Sugito teaches that rectangular holes are known for carrying fluid through a heat exchanger.  Therefore, since modifying the prior art to Choi with having rectangular pass through holes, can easily be made without any change in the operation of the heat exchanger; and in view of the teachings of the prior art to Sugito there will be reasonable expectations of success, it would have been obvious to have modified the invention of Choi by having rectangular pass through holes in order to allow for the fluid to pass through the heat exchanger core and exchange heat as intended.	
Alternately, Choi discloses the claimed invention except for substantially rectangular through holes. It would have been obvious matter of design choice to have substantially rectangular through holes, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763